NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-3857
                                   ___________

                                  LIN LIN LIN,

                                               Petitioner

                                         v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                     Respondent

                   ____________________________________

                    On Petition for Review of an Order of the
                          Board of Immigration Appeals
                          (Agency No. A099-686-780)
                 Immigration Judge: Honorable Frederic G. Leeds
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 1, 2013

      Before: SLOVITER, CHAGARES and GREENBERG, Circuit Judges

                          (Opinion filed: March 5, 2013)
                                  ___________

                                    OPINION
                                   ___________

PER CURIAM

    Lin Lin Lin is a citizen of China who entered the United States without inspection
                                         1
in 2001. Several years later, she filed an application for asylum and withholding of

removal, alleging persecution under China’s coercive population control policies.1 In

particular, Lin alleged that she would be persecuted because she is the parent of two

United States citizen children. Following a merits hearing, an Immigration Judge (“IJ”)

denied relief, based on Lin’s lack of credibility and her failure to establish that she would

face forced sterilization upon return to China. In April 2009, the Board of Immigration

Appeals (“BIA” or “Board”) affirmed, holding that, even assuming credibility, the

“evidence, in addition to the documentation assessed in our published cases, does not

demonstrate a reasonable chance of forcible sterilization in the Fujian province after the

birth of a second United States citizen child.”

         In February 2012, Lin filed a motion to reopen in which she repeated her assertion

that she feared persecution based on China’s family planning policies and added a claim

based on her practice of Christianity. The Board denied the motion, holding that it was

untimely and that Lin had not satisfied the conditions for reopening based on changed

circumstances in China. In particular, the BIA rejected documents that were not

accompanied by English versions or properly authenticated. With respect to Lin’s

allegations of religious persecution, the BIA concluded Lin “has offered no evidence of

the attitude of local officials in her hometown at the time of the [IJ’s] decision that

reflects a change in conditions to warrant reopening . . . .” Lin then filed a counseled


1
    The application was originally filed by Lin and her husband. Lin’s husband is not
                                               2
petition for review.

       We have jurisdiction pursuant to 8 U.S.C. § 1252. “Review of the BIA’s decision

to deny a motion to reopen is under a highly deferential abuse of discretion standard.”

Alzaarir v. Att’y Gen., 639 F.3d 86, 89 (3d Cir. 2011). Under this standard, we may

reverse the BIA’s decision only if it is “arbitrary, irrational, or contrary to law.” Sevoian

v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002) (citation omitted). A motion to reopen

generally must be filed no later than 90 days after the date of the removal order. 8 C.F.R.

§ 1003.2(c)(2); see also 8 U.S.C. § 1229a(c)(7)(C)(i). This limitation does not apply,

however, to a motion to reopen seeking asylum or withholding of removal based on

changed circumstances arising in the country of nationality, if such evidence is material

and was not available and could not have been discovered or presented at the previous

hearing. 8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

       Lin’s motion to reopen, filed almost three years after the BIA entered the final

removal order, was clearly untimely. In addition, we agree with the Board that the

evidence Lin submitted with her motion to reopen was insufficient to demonstrate

changed circumstances. Lin claimed that she was “informed by the villagers’ committee

in her hometown that she is subject to the population control policy.” In support of this

assertion, Lin provided a letter from her mother, which stated that she had received a

“certificate” after asking the “local Villagers Committee for consultation” about whether


participating in these proceedings.
                                              3
Lin had violated the population control policy. The record also contains two “Notarial

Certificate[s]” that refer to photocopies of documents issued to Lin by the “Committee of

Kefeng Villager Tantou Town Changle City” on September 20, 2011 and October 2,

2011. Significantly, however, because the record does not contain English versions of

these documents, the Board was unable to assess their content or evaluate their

significance. See 8 C.F.R. § 1003.33 (describing requirements for translation of

documents). Lin concedes that she failed to provide the English translations, but urges us

to remand the petition for review so that she can correct this omission. We decline to do

so. Cf. 8 U.S.C. § 1252(b)(4)(A) (providing that “the court of appeals shall decide the

petition only on the administrative record on which the order of removal is based”).

       The Board also concluded that the “documents from Chinese Government sources

have not been properly authenticated pursuant to 8 C.F.R. 1287.6(b)” because they “are

not certified by an officer in the Foreign Service of the United States stationed in China.”

The Board acknowledged that § 1287.6 is not the exclusive means for authenticating

records, but declined to credit the documents in part because of the IJ’s prior adverse

credibility determination. Insofar as these documents pertained to Lin’s family planning

policy claim, we conclude that the Board did not abuse its discretion. See Lin v. Att’y

Gen., 700 F.3d 683, 688 & n.3 (3d Cir. 2012) (holding that prior adverse credibility

determination was relevant to authenticity of documents submitted in support of a motion

to reopen, where both the initial application and motion to reopen “are based on the same

                                             4
underlying basis for asylum.”).

       In addition, the Board properly concluded that Lin failed to present material

evidence demonstrating that conditions for Christians in China had changed since her

hearing before the IJ in 2008. The record before the IJ included the 2007 State

Department Profile of Asylum Claims and Country Conditions for China, which

indicated that although the Chinese government does attempt to suppress unregistered

religions, the degree of suppression varies depending on the location, size, and

prominence of the unauthorized religious activity. Lin’s motion to reopen did not include

a more recent version of the State Department Profile. Instead, as evidence of current

conditions for Christians in China, Lin relied on a letter from a friend, which stated that

she was fined, arrested, and detained for five days in September 2011 after being found in

possession of religious materials that Lin had sent to her. The Board did not abuse its

discretion in concluding that this evidence fails to demonstrate that conditions have

worsened for Chinese Christians since the time of Lin’s merits hearing in 2008.

       For the foregoing reasons, we will deny the petition for review.




                                              5